      Case 3:17-cv-02356-H-LL Document 38 Filed 01/09/19 PageID.442 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                           SOUTHERN DISTRICT OF CALIFORNIA
11
12
     JOSEPH ESTES, an individual, on behalf             Case No.: 3:17-cv-02356-H-LL
13
     of himself and others similarly situated,
14                                     Plaintiff,       FINAL JUDGMENT
15
16
     v.
17
18
19   L3 TECHNOLOGIES, INC.; and L3
     UNIDYNE, INC.,
20
                                    Defendants.
21
22
            The Court has received and considered the motions of Plaintiff Joseph Estes
23
     (“Plaintiff”) for preliminary and final approval of the Stipulation of Class Action
24
     Settlement Agreement (“Settlement” or “Agreement”) entered into between Plaintiff, on
25
     behalf of himself and Settlement Classes, on the one hand, and Defendants L3
26
     Technologies, Inc. and L3 Unidyne, Inc. (collectively, “Defendants”), on the other, and has
27
     entered the Order for final approval of the Settlement. (Doc. No. 36.)
28

                                                    1
                                                                                 3:17-cv-02356-H-LL
      Case 3:17-cv-02356-H-LL Document 38 Filed 01/09/19 PageID.443 Page 2 of 2



 1          NOW THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED:
 2          1. The Court, having entered an order granting Final Approval of this Settlement,
 3   (Doc. No. 36), hereby enters FINAL JUDGMENT in favor of Plaintiff and the Settlement
 4   Classes in the amount of $275,000 in accordance with the terms of the Agreement. The
 5   Parties are hereby ordered to comply with the terms of the Agreement. Except as set forth
 6   in the Agreement and the Final Approval Order, Plaintiff and the Class Members shall take
 7   nothing by their First Amended Complaint in this Action.
 8          2. The Parties are to bear their own costs and attorneys’ fees except as otherwise
 9   provided by the Agreement and the Final Approval Order.
10          3. Plaintiff and each Class Member has released the Released Claims against
11   Defendants and all of the Released Parties as set forth in the Settlement.
12          4. This document constitutes a Final Judgment for purposes of Federal Rule of Civil
13   Procedure Rule 58. This Judgment is intended to be a final disposition of the action in its
14   entirety.
15          5. This action is dismissed with prejudice, each side to bear its own costs and
16   attorneys’ fees except as provided by the Settlement and this Order.
17          6. The Court retains jurisdiction to consider all further applications arising out of or
18   in connection with the Settlement.
19
20          The Clerk of Court is directed to close this case.
21          IT IS SO ORDERED.
22   Dated: January 9, 2019
23
24                                                MARILYN L. HUFF, District Judge
                                                  UNITED STATES DISTRICT COURT
25
26
27
28

                                                    2
                                                                                    3:17-cv-02356-H-LL
